Opinion filed April 8, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                                11-19-00416-CR
                                  __________

                         SONNY D. SILVAS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-37,468


                      MEMORANDUM OPINION
       Appellant, Sonny D. Silvas, filed a pro se notice of appeal from a nunc pro
tunc judgment in which the trial court deleted a special finding related to attorney’s
fees in the amount of $3,000 that appeared on the original judgment. We modify the
nunc pro tunc judgment and affirm as modified.
      In 2011, Appellant was convicted of aggravated assault with a deadly weapon.
The jury assessed Appellant’s punishment at imprisonment for thirty-five years and
a $10,000 fine. The trial court sentenced Appellant accordingly and did not mention
attorney’s fees when doing so. The trial court subsequently approved the payment
of $3,000 to Appellant’s court-appointed trial attorney. At the end of the written
judgment from 2011 was the following language: “Furthermore, the following
special findings or orders apply: ATTORNEY’S FEES: $3,000.00.” Appellant
appealed his conviction, and this court affirmed the judgment of the trial court. See
Silvas v. State, No. 11-11-00169-CR, 2013 WL 2641377 (Tex. App.—Eastland
June 6, 2013, no pet.) (mem. op., not designated for publication). Appellant’s
attorney in that appeal filed a brief on the merits but did not raise an issue related to
attorney’s fees. See id.
      In 2019, Appellant filed an application for writ of habeas corpus pursuant to
Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015). Appellant asserted in his application that appellate
counsel in the appeal of Appellant’s conviction was ineffective because he failed to
assert that the trial court had erred in assessing $3,000 in attorney’s fees. The Court
of Criminal Appeals initially issued an order indicating that additional facts were
needed on the matter and directing the trial court to make the necessary findings of
fact and conclusions of law.       Ex parte Silvas, No. WR-82,005-03, 2019 WL
6139428, at *1 (Tex. Crim. App. Nov. 20, 2019) (per curiam order) (not designated
for publication). In response to the order issued by the Court of Criminal Appeals,
the trial court entered the nunc pro tunc judgment that is at issue in this appeal,
deleting the special finding of attorney’s fees in the amount of $3,000. The Court of
Criminal Appeals subsequently dismissed the application for writ of habeas corpus
in Cause No. WR-82,005-03 as moot.


                                           2
      After the Court of Criminal Appeals dismissed as moot Appellant’s
application for writ of habeas corpus, Appellant informed this court and the trial
court that he wished to continue to pursue the present appeal in this court and that
he desired to have court-appointed counsel represent him. Accordingly, the trial
court appointed counsel to represent Appellant in this appeal. See Blanton v. State,
369 S.W.3d 894, 904 (Tex. Crim. App. 2012) (declaring that a nunc pro tunc
judgment is an appealable order from which a defendant has a right to appeal—
limited to issues arising from the entry of the nunc pro tunc judgment).
      Appellant’s court-appointed counsel has since filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
      Appellant filed a pro se motion to strike counsel’s Anders brief, which this
court denied, and a pro se brief on the merits, which is also his pro se response to
counsel’s Anders brief. Appellant asserts that that the entry of the nunc pro tunc
judgment was ultimately unfavorable to him and that the nunc pro tunc judgment
altered a judicial assessment of attorney’s fees and did not merely correct a clerical
error. In addressing an Anders brief and a pro se response, a court of appeals may


                                          3
only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that it has reviewed the record and finds no reversible error or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new
counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at 409;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that no arguable grounds for appeal exist.1
        This appeal is limited to issues arising from the entry of the nunc pro tunc
judgment. See Blanton, 369 S.W.3d at 904. Although we find no reversible error in
the nunc pro tunc judgment, we note that it contains alterations from the original
judgment that are not supported by the record. In his pro se response, Appellant
points out that the nunc pro tunc judgment changed his name from “SONNY D.
SILVAS” to “SONNY DELAO SILVAS”; changed his State Identification Number
from TX05834752 to TX-06211858; and changed the plea and the finding on a
second enhancement paragraph from “N/A” to “TRUE.” We note additionally that
the nunc pro tunc judgment changed the Incident Number/TRN from 9090927417
to 9090965092.
        An appellate court has the power to modify the trial court’s judgment to make
the judgment speak the truth when the appellate court has the necessary information
before it to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–
28 (Tex. Crim. App. 1993). Because we have the necessary information to make the
judgment speak the truth, we modify the nunc pro tunc judgment to show the name
“SONNY D. SILVAS”; to show “STATE ID No.: TX05834752”; to show “N/A” with


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.



                                                    4
respect to Appellant’s plea to “2nd Enhancement Paragraph” and the trial court’s
“Finding on 2nd Enhancement Paragraph”; and to show “INCIDENT NO./TRN:
9090927417.”
      As modified, we affirm the trial court’s nunc pro tunc judgment.


                                                  PER CURIAM


April 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        5